Citation Nr: 1629313	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pulmonary disease claimed as asthma.

2.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and asthma.

3.  Entitlement to service connection for connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a pulmonary disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1980 Board decision denied claim for service connection for asthma; the Veteran did not appeal that decision and it is final.

2.  The additional evidence presented since March 1980 Board decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for pulmonary disease.

3.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented, and the claim for service connection for pulmonary disease claimed as asthma is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen the claim for entitlement to service connection for asthma and the claim of entitlement to service connection for tinnitus, the only claims herein decided, are being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for asthma was originally denied in November 1977 based on the finding that asthma pre-existed service and there was no evidence of any aggravation of the condition while the Veteran was on active duty.  Thereafter in a rating decision in December 1977 the RO confirmed and continued the denial of the claim.  The Veteran appealed to the Board.  In December 1978, the Board denied the claim for service connection for asthma on the grounds that the condition pre-existed service and there was no evidence of permanent or chronic increase in the level of disability from bronchial asthma as a result of active service.  

The RO later denied a subsequent attempt by the Veteran to reopen his claim of entitlement to service connection for asthma.  The Veteran appealed to the Board and in a March 1980 decision the Board determined that new and material evidence had not been submitted and thus the prior December 1978 denial of the claim was confirmed and continued.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's March 1980 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its March 1980 decision, the claims folder contained the Veteran's military personnel form, DD 214, which noted that the Veteran served aboard the USS YELLOWSTONE and listed his military occupational specialty as water trans. occups.  The service treatment records contained an enlistment physical examination which was negative for asthma, along with a medical history form wherein the Veteran denied having or having had asthma.  Subsequent treatment records documented treatment for breathing problems with a history of childhood asthma.  On separation from service in September 1969, the examiner noted bronchitis, rule out asthma.  Also in the record was an October 1977 VA examination report that noted the Veteran's report of onset of breathing problems in service, along with diagnoses of bronchial asthma, chronic bronchitis and mild COPD.  In a November 1977 private medical report, Dr. K. Davis, the Veteran's treating physician, noted a diagnosis of asthmatic bronchitis, chronic, with recurrent exacerbations, along with a history of onset of symptoms in service.  In statements in support of the claim and at a personal hearing in September 1978 the Veteran testified that he did not have any type of asthmatic condition or obstructive breathing problem prior to service and he first experienced symptoms in service in 1970.  He also submitted multiple witness statements from acquaintances who knew him prior to service and reported that the Veteran did not have respiratory problems, to include asthma, prior to service.  

The evidence received since the prior final denial includes post-service treatment records that document treatment for a respiratory disorder, to include COPD and reactive airway disease, along with a history of smoking tobacco.  In statements in February 2014 and March 2016, the Veteran's treating physician, Dr. J.C. Horner,   diagnosed COPD with pulmonary fibrosis and determined that the severity of the Veteran's symptoms at his age seemed to be most plausibly linked to his exposure to asbestos during his time in service.  Also in the record is the Veteran's testimony asserting onset of respiratory symptoms in service.  He testified that as part of his duties in the Navy he worked in the ship's boiler room and in the evaporator room and was exposed to asbestos therein.  

This evidence is new, as it was not part of the record at the time of the March 1980 Board decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides evidence of a diagnosis of a respiratory disorder associated with service, to include as due to asbestos exposure.  Therefore, the evidence is new and material, and the claim is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran contends that he developed tinnitus due to excessive noise exposure during the performance of his duties in service.  Specifically, at the May 2016 personal hearing he testified that while aboard a Navy vessel he worked in the boiler room and evaporator room where he was exposed to constant high pitched noise from steam engines for hours without the benefit of hearing protection.  Reportedly, after his work shift ended it took a couple of hours for his hearing to stabilize.  The Veteran also endorsed noise exposure occupationally from post-service construction work, but stated that the noise to which he was exposed in that capacity was less intense than that which experienced in service.  He testified that he initially noted ringing in his ears shortly after service following excessive noise exposure therein.  

The Veteran's military personnel form, DD 214, shows that the Veteran served aboard the USS Yellowstone and listed his military occupational specialty as water trans. occups.  The Board finds that noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.

The service treatment records do not document any complaints consistent with tinnitus.  After service on VA audio examination in May 2012, the Veteran reported tinnitus three to four times weekly, lasting less than an hour.  He related onset of tinnitus approximately eight to nine years earlier.  The examiner opined that it was  less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because hearing loss was less likely than not due to service, and given the significant association between tinnitus, noise exposure and hearing loss, tinnitus was also less likely than not due to limited military noise exposure.  

The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed tinnitus is related to acoustic trauma during service.  Although a negative opinion was provided, the May 2012 opinion contained inadequate rationale in support of the opinion.  In this regard, the examiner did not address the etiology of the Veteran's tinnitus independent of hearing loss.  It also appears that the examiner weighed equally the in-service and post-service noise exposure when he has competently and credibly reported that the former was much more intense and constant and resulted in hearing problems at that time.  

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while at hearing the Veteran testified to onset of tinnitus immediately after service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service or immediately thereafter.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, and testimony from the Veteran regarding onset of tinnitus immediately following the in-service noise exposure, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been presented, the claim for service connection for pulmonary disease claimed as asthma is reopened, and to this extent only the appeal is granted.

Service connection for tinnitus is granted.


REMAND

Having reopened the claim for service connection for pulmonary disease, the Board finds that additional development is warranted.  The Veteran contends that he incurred a pulmonary disorder, to include COPD, during active service.  He specifically contends that he was exposed to asbestos during the performance of his duties working in the boiler and evaporation rooms while aboard a U.S. Navy vessel, and that said exposure caused or contributed to his current COPD.  To the extent that the Veteran's personnel records show that he served aboard a naval vessel, there is no specific showing that the Veteran was exposed to asbestos.  However, a VA examination report in October 1977 noted the Veteran's report of onset of breathing problems in service, along with a diagnosis of mild COPD, and  in February 2014 and March 2016 statements, the Veteran's treating physician, Dr. J.C. Horner, diagnosed COPD with pulmonary fibrosis associated with asbestos exposure in service.  The physician did not provide sufficient rationale for his opinion.  On remand, the AOJ must develop this claim in accordance with VA guidelines for adjudicating claims involving asbestos exposure in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 2 (updated August 7, 2015).  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

Additionally, as the Veteran has not yet been afforded a VA examination, the Board finds that a remand is necessary in order to obtain an opinion addressing the relationship, if any, between the claimed pulmonary disorder and service.  McLendon v. Nicholson, 20 Vet. App. (2006). 

Concerning the claim for service connection for bilateral hearing loss, while the Veteran was afforded a VA audio examination in May 2012, which provided a negative nexus opinion between the Veteran's current hearing loss and service, the opinion appears to have discounted the extent of the Veteran's hazardous noise exposure in service.  In this regard, the examiner explained that Veteran endured noise exposure from engine noise in service for a little over a year, which spanned considerably less than his 30 year occupational noise exposure.  However, while the Veteran endorsed noise exposure occupationally from construction work, he competently and credibly testified at the May 2016 hearing that the intensity of noise to which he was exposed occupationally was significantly less than the constant high pitched noise from steam engines during service.  The Veteran further related onset of hearing problems in service following said hazardous noise exposure and described problems hearing for several hours following the end of his work shift during active duty.  Accordingly, an addendum opinion, with rationale, that addresses the extent of the Veteran's hazardous noise exposure in service must be obtained.

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for hearing problems and a pulmonary disorder, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all relevant VA treatment records that are not already in the claims file.

3.  Complete the steps of VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 2, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.

4.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the his pulmonary disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the service and post-service treatment records, including the October 1977 VA examination findings, November 1977 medical statement from Dr. K. Davis and the February 2014 and March 2016 medical statements from Dr. J.C. Horner; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability found to be present had onset during service or is causally related to any aspect of the service, to include claimed exposure to asbestos (if exposure to asbestos is found).  The examiner should provide a medical rationale for all conclusions reached.

5.  Return the claims file to the VA examiner who conducted the May 2012 VA audio examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to noise exposure in service.  The examiner is asked to consider the Veteran's testimony regarding extensive hazardous noise exposure in service and his testimony regarding problems hearing after the end of his work shift in service.  

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


